NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                           MAY 27 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CAROL GARRARD; ROBERT                            No. 20-16511
RICHARDSON,
                                                 D.C. No. 3:20-cv-04706-CRB
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

GAVIN NEWSOM; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Carol Garrard and Robert Richardson appeal from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging that a California state

judicial ethics canon violates their rights under the First and Fourteenth

Amendments. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Vasquez v. Los Angeles County, 487 F.3d 1246, 1249 (9th Cir.

2007) (dismissal for lack of standing). We affirm.

      The district court properly dismissed plaintiffs’ claims because plaintiffs

failed to allege facts sufficient to establish an injury-in-fact as required for Article

III standing. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)

(constitutional standing requires an “injury in fact,” which refers to “an invasion of

a legally protected interest which is (a) concrete and particularized . . . and

(b) actual or imminent, not conjectural or hypothetical” (citation and internal

quotation marks omitted)).

      We reject as meritless plaintiffs’ contention that 28 U.S.C.

§ 1915(e)(2)(B)(ii) is unconstitutional.

      Contrary to plaintiffs’ contention, the reassignment of the case to the district

judge mooted any arguments plaintiffs may have had in favor of the magistrate

judge’s recusal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ motions to take judicial notice and file a supplemental brief are

granted. The Clerk will file the supplemental brief submitted at Docket Entry


                                            2                                     20-16511
No. 12.

      AFFIRMED.




                  3   20-16511